Citation Nr: 0315748	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-14 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from July 1968 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the RO 
which denied the veteran's petition to reopen a claim of 
entitlement to service connection for a nervous disorder, and 
from a January 1996 rating decision which denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  The veteran timely perfected appeals on both 
issues.

The original claim of entitlement to service connection for a 
nervous condition (recently diagnosed as schizophrenia) was 
denied by the RO in a December 1974 unappealed rating 
decision.

The veteran testified before a hearing officer at the local 
RO in January 1997.  A copy of the transcript of that hearing 
is of record.


REMAND

The Board has determined that additional development is 
needed in this case.  The case is REMANDED for the following 
actions:

1.	The RO should obtain from the Social 
Security Administration copies of 
the decision(s) and any underlying 
medical records in connection with 
his original award of Social 
Security benefits and any subsequent 
determinations as to continuing 
entitlement

2.	The RO should request from the 
National Personnel Records Center 
any MENTAL HYGIENE records (filed 
separately) reflecting the veteran's 
reported treatment in February 1969 
at Camp Schmidt, at Pleiku, while a 
member of the 566th APU.

3.	The RO should then consider all the 
evidence, including all additional 
evidence received, and readjudicate 
the issues on appeal.  If the 
benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




